 Case 2:19-cv-00104-KD-N Document 35 Filed 02/18/21 Page 1 of 1                   PageID #: 260



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               NORTHERN DIVISION

UNITED STATES OF AMERICA                      )
ex rel. STEPHANIE STRONG                      )
BLANKENSHIP,                                  )
        Plaintiff,                            )
                                              )
v.                                            ) CIVIL ACTION NO. 2:19-00104-KD-N
                                              )
LINCARE, INC. and LINCARE                     )
HOLDINGS, INC.,                               )
     Defendants.                              )

                                             ORDER

       After due and proper consideration of the issues raised, and a de novo determination of those

portions of the recommendation to which objection (Doc. 34) is made, the Report and

Recommendation of the Magistrate Judge (Doc. 33) made under 28 U.S.C. § 636(b)(1)(B)-(C),

Federal Rule of Civil Procedure 72(b), and S.D. Ala. GenLR 72(a)(2)(S), and dated January 29,

2021, is ADOPTED as the opinion of this Court.

       Accordingly, it is ORDERED as follows:

       1) that the motion to dismiss the amended complaint under Federal Rule of Civil Procedure

       12(b)(6) (Doc. 25) filed by Defendant Lincare, Inc. is GRANTED as to Counts I and II, is

       also GRANTED as to denial of further leave to amend Counts I and II, and is DENIED as to

       Count III;

       2) that Relator Blankenship’s request for leave to further amend her complaint, embedded

       within her response brief, is DENIED; and

       3) that Counts I and II are DISMISSED under Rule 12(b)(6) with prejudice as to Relator

       Blankenship, but without prejudice as to the United States.

       DONE and ORDERED this the 18th day of February 2021.

                                            s/ Kristi K. DuBose
                                            KRISTI K. DuBOSE
                                            CHIEF UNITED STATES DISTRICT JUDGE
